Citation Nr: 0601904	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  98-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
shrapnel wound to the right buttock area (Muscle Group XVII).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision, and has been remanded 
several times, most recently in September 2004.


FINDING OF FACT

The medical evidence of record fails to show the disability 
at issue to be productive of moderately severe impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
a shrapnel wound to the right buttock (MG XVII ) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.118, 
Diagnostic Codes (DC) 5317, 7801, 7802, 7803, 7804, 7805 (as 
in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as either slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.

Currently, the veteran's service-connected shrapnel wound of 
the right buttock, involving Muscle Group XVII, is rated as 
20 disabling under Diagnostic Code 5317.  According to 
Diagnostic Code 5317, Muscle Group XVII includes those 
muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group (the gluteus 
maximus, the gluteus medius, and the gluteus minimus).  A 
noncompensable rating is assigned if impairment of this 
muscle group is slight, a 20 percent rating is assigned for 
moderate impairment, a 40 percent rating is assigned for 
moderately severe impairment, and a 50 percent rating is 
assigned for severe impairment. 38 C.F.R. § 4.73, DC 5317.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

In this case, service medical records, and the veteran's 
recounted history, reflect that the veteran sustained 
multiple fragment wounds to the right buttock while stationed 
with the Marines in Vietnam in September 1969 when shrapnel 
exploded nearby.  The shrapnel penetrated the veteran's right 
buttock and from there penetrated through the posterior back 
and pelvis areas, injuring his ileum area.  The veteran 
underwent a laparotomy and a resection of his small bowel.  
At the time of the incident the veteran noted paresis or 
partial paresis with numbness of his right leg and was unable 
to bear weight on the leg.  However, the veteran recovered 
over a period of several weeks, and by November 1969 his 
wounds were noted to have healed and he was returned to full 
duty.  As noted earlier, he continued to serve on active duty 
to June 1978.  
  
While the medical evidence confirms that the veteran's injury 
causes pain and limitation, the evidence fails to show that 
the disability is severe enough to warrant a rating of 
moderately severe.
 
In October 1998, the veteran underwent a VA examination at 
which he indicated that he experienced no signs or symptoms 
of neurological deficit in association with his shrapnel 
injury.  While the veteran noted that he was having trouble 
with his work because he had to move carefully to avoid 
radiating pain in the extreme lower back, right buttock, and 
right leg, the examiner found no objective evidence of loss 
of the gluteus muscle; the veteran had no pain on 
manipulation of his hip; and, the range of motion of the 
veteran's hip, knee, and leg was found to be generally 
normal.  The veteran's deep tendon reflexes were normal and 
symmetrical and no pathological reflexes were noted.  
Furthermore, there was no muscle atrophy, wasting or 
weakness.  Accordingly, the examiner diagnosed the veteran 
with a mild superficial shrapnel injury to the thigh, which 
was asymptomatic and without functional impairment.  The 
examiner explained that the veteran's pain in his lower back 
and buttock area was neuritic in character, but without 
demonstrable organic or physiological damage to his nerves or 
other tissues. 

The veteran underwent a second VA examination in July 2005 
which produced similar medical findings.  While the veteran 
complained that he often has flare-ups which last for a week 
or more (and have caused him to miss 6 to 7 days of work in 
the past year), and indicated that he has had pain, weakness 
and spasms since the injury occurred, which have been 
worsening recently, the objective medical evidence as shown 
by the examination failed to demonstrate an increase in the 
severity of the veteran's disability.  The examiner noted 
that the veteran had leg strength in his left lower extremity 
of 5/5 with no loss due to fatigue or lack of endurance after 
continuous resistence greater than gravity; and leg strength 
in his right lower extremity of 5/5, which diminished 
minimally to between 4/5 and 5/5 with continuous resistence 
greater than gravity.  The Board notes that the veteran did 
show some signs of pain in his right buttock area during 
strength testing of his right hip.  However, there was no 
loss of muscle mass in the right buttock.  Neurologic testing 
revealed that the veteran's lower extremity was grossly 
intact but asymmetric, with diminished sensation along the 
right S1 dermatome.  Vibratory stimulus on the right patella 
caused an electric like shock pain sensation to the right 
buttock, and vibratory stimulus at the right ankle caused 
this sensation to the right knee.  The examiner diagnosed the 
veteran to have a shell fragment wound, right buttock, muscle 
group XVII, with right sciatic nerve contusion and residual 
chronic pain and weakness, predominantly in the right S1 
distribution.  The examiner also noted that there was lack of 
endurance of the muscles controlled by the right sciatic 
nerve during strength testing and there were numerous brief 
flare-ups with the sciatic nerve contusion that included 
muscle spasms, lack of endurance, and intermittent sharp 
pains.  The examiner concluded that the veteran's symptoms 
had a moderate impact on his functionability.

X-rays of the veteran's right hip were taken in January 2005 
and showed a normal appearing right hip.  No soft tissue 
swelling was noted, the bony structures were intact, and the 
joint spaces were preserved.

Outpatient treatment records also fail to show a moderately-
severe disability of the right buttock.  While several 
records note that the veteran had pain in his buttocks, there 
is no indication as to the severity of the pain.  At a check-
up in July 2000, the veteran indicated that he had been fine 
since his last visit, and that while he had some lower back 
spasm, he did not feel that he needed muscle relaxants.  In 
December 2002, the veteran was found to have strength of 5/5 
in both lower extremities.

As indicated, there is no objective medical evidence showing 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles on the 
veteran's right side when compared with his left side.  
Although tests of the strength and endurance of the veteran's 
right leg showed a lack of endurance and diminished strength, 
this was described as minimal.  Furthermore, the veteran's 
disability has been described as only mild and as moderate by 
the two VA examiners he has seen.  While the veteran has 
shown cardinal signs and symptoms of muscle disability, this 
requirement is shared by the rating criteria for both 
moderate and moderately severe muscle disabilities, and, as 
such, the mere presence of such cardinal signs and symptoms 
alone does not cause a muscle disability to be rated as 
moderately severe.  

Under the circumstances of this case, the Board finds the 
disability picture more nearly approximates the rating 
currently assigned, and as such, entitlement to an increased 
rating for the buttock area wound is denied.  

As to the buttock scar, the veteran's VA examination in July 
2005 indicated that the residual scar was without pain, 
caused no limit in function and is only 1x3cm, which is well 
below what is required for a higher rating for a scar that is 
not on the head, face, or neck.  See 38 C.F.R. § 4.118.  
Therefore, a separate rating for scarring of the right 
buttock is not warranted.  38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7803, 7804, and 7805 (as in effect prior to and from 
August 30, 2002).

The Board has also considered whether a higher rating is 
available for the sciatic nerve contusion which was described 
in the July 2005 VA examination report.  However, a muscle 
injury rating cannot be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
Evaluating the veteran's sciatic nerve contusion separately, 
the Board notes that the medical evidence of record fails to 
show that the veteran's sciatic nerve contusion is more than 
moderate; and, as such, a rating of higher than 20 percent is 
not available.
 
Therefore, as the veteran's shrapnel injury residuals most 
closely approximate a moderate muscle injury, the veteran's 
appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in February 2005 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a September 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran has also been 
provided with several VA examinations of the shrapnel injury 
to his right buttock (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered an opportunity to testify at a hearing before the 
Board, but he withdrew his request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims. 







ORDER

A rating in excess of 20 percent for shrapnel wound to the 
right buttock area is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


